Title: From John Quincy Adams to Thomas Boylston Adams, 27 September 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear brother.
Quincy 27. Septr: 1801.

I arrived here in three days from New-York, last Monday Evening, the 21st: instt:—I found my father in good health and spirits—My mother has been very unwell, but I am happy to tell you is upon the recovery.
Whitcomb got here two days ago, and brought me, your facetious letter of the 18th:—with the Port-Folio, for which I give you my thanks—But it is still incomplete for the prospectus, is wanting—Be kind enough to get one, from Dennie, or Dickens and keep it untill I see you, which will be soon—I have concluded, or rather find myself compelled to go on, the whole way to Washington, after my wife—And I shall leave this certainly not later than the 15th: of next month—If I am lucky in my passage from Rhode-Island, I may be with you at Philadelphia by the 20th:.
I shall not complain of Mrs: Roberts’s bill, which I believe with you to be as reasonable, as we could have lodg’d else where.
I have determined for the sake of peace, and for the want of better employment, to resume my residence and my profession in Boston—I have not yet got an house, nor reconciled myself to entering upon my own—But I confirm myself more and more in the determination to have no concern whatsoever in politics—There is not a party in this country with which an honest man can act without blushing, and I feel myself rather more strongly attached to my principles than to the ambition of any place or power, in the gift of this Country—
Your’s affectionately.
J. Q. A.